Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 1 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 2 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 3 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 4 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 5 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 6 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 7 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 8 of 9
Case 19-00866   Doc 33   Filed 01/21/20 Entered 01/21/20 14:54:40   Desc Main
                           Document     Page 9 of 9
